Citation Nr: 0813709	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  05-29 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for human immunodeficiency 
virus (HIV)-related illness, currently rated 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to July 
1988.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in January 2005, a statement of the 
case was issued in July 2005, and a substantive appeal was 
received in August 2005.


FINDING OF FACT

The veteran's HIV-related illness is manifested by 
development of definite medical symptoms, T4 cell ranging 
from 363 to 660, and on approved medications; there is an 
absence of recurrent constitutional symptoms and intermittent 
diarrhea, Hairy Cell Leukoplakia, or Oral Candidiasis.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 10 percent for HIV-related illness have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.88b, Diagnostic Code 6351 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in August 2004.  
The letter predated the December 2004 rating decision.  See 
id.  The VCAA letter notified the veteran of what information 
and evidence is needed to substantiate his claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The August 2004 
letter has clearly advised the veteran of the evidence 
necessary to substantiate his claim. 

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  
 
Although all of the requirements of Vazquez-Flores have not 
been met in the instant case, the Board finds that the notice 
error did not affect the essential fairness of the 
adjudication because the August 2004 VCAA notice fully 
informed the veteran that he may submit medical evidence as 
well as lay observations and employer statements in support 
of his claim.  The VA examinations and VA outpatient 
treatment records specifically address the veteran's 
employment, and the effect of his HIV-related illness.  
Further, the veteran is represented by a state service 
organization, which would have actual knowledge of the 
information necessary to substantiate the veteran's claim.  
In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.")  
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

Thus, as the veteran had actual knowledge of the requirements 
for an increased rating and sufficient opportunity to submit 
evidence, despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).   

In March 2006, the veteran was provided with notice of the 
types of evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to an increased rating, any questions as 
to the appropriate effective date to be assigned are rendered 
moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's post-service VA medical records dated from 
September 2003 to November 2007.  There is no indication of 
relevant, outstanding records which would support the 
veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains VA examinations performed in November 2004 
and August 2006.  The examination reports obtained are 
thorough and contain sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

The veteran's HIV disability has been rated under 38 C.F.R. § 
4.88b, Code 6351.

Pursuant to 38 C.F.R. § 4.88b, Diagnostic Code 6351, HIV-
Related Illness, a 10 percent disability rating is warranted 
following development of definite medical symptoms, T4 cell 
of 200 or more and less than 500, and on approved 
medication(s), or; with evidence of depression or memory loss 
with employment limitations; a 30 percent disability rating 
is warranted for Recurrent constitutional symptoms, 
intermittent diarrhea, and on approved medication(s), or; 
minimum rating with T4 cell count less than 200, or Hairy 
Cell Leukoplakia, or Oral Candidiasis; a 60 percent 
disability rating is warranted for refractory constitutional 
symptoms, diarrhea, and pathological weight loss, or; minimum 
rating following development of AIDS-related opportunistic 
infection or neoplasm; and, a 100 percent disability rating 
is warranted for AIDS with recurrent opportunistic infections 
or with secondary diseases afflicting multiple body systems; 
HIV-related illness with debility and progressive weight 
loss, without remission, or few or brief remissions.

The term "approved medication(s)" includes medications 
prescribed as part of a research protocol at an accredited 
medical institution.  Psychiatric or central nervous system 
manifestations, opportunistic infections, and neoplasms may 
be rated separately under appropriate codes if higher overall 
evaluation results, but not in combination with percentages 
otherwise assignable above.  38 C.F.R. § 4.88b, Diagnostic 
Code 6351.

By way of history, the veteran tested positive for HIV during 
service.  Service connection is in effect for HIV-related 
illness, rated noncompensably disabling effective April 26, 
1994, and 10 percent disabling, effective September 28, 1994.  
In August 2004, the veteran filed a claim for an increased 
disability rating.

VA outpatient treatment records reflect that in October 2003, 
the veteran sought treatment related to his HIV.  It was 
noted that his last viral load was 5500 with a CD4 of 479 in 
June 2003.  He had a case of food poisoning manifested by 
nausea, vomiting, and diarrhea which resolved within three 
days.  In May 2004, the veteran sought treatment related to 
his HIV, and reported that he had decided to take medication.  
His T-cell CD4 was 363.  He was prescribed Combivir and 
Sustiva.  

In November 2004, he underwent a VA examination.  The 
examiner noted review of the veteran's medical records prior 
to the examination.  He reported full-time employment as a 
waiter.  He reported that he began taking medication for HIV 
in May 2004 when his T-cell helper CD4 dropped below 400.  He 
reported taking Combivir and Efavirenz.  Due to the drugs, he 
is fatigued, headaches, vertigo, but denied any opportunistic 
infection.  He denied monilia, PCP, meningitis, parasitic 
disease, and heart problems.  His only complaint was related 
to fatigue, and his only infection was seborrheic dermatitis.  
He reported that due to his chronic fatigue, he had to cut 
back on his employment.  His is still actively employed, but 
is not working as many hours.  His physical examination was 
negative.  His most recent lab results showed that his HIV 
PCR was measured at less than 50 ml.  Liver function studies 
were normal with his CD4 was 28 percent.  His T-cell CD4 was 
484.  His suppresser T-cell CD8 was reported as 1288.  His T-
lymphocytes CD3 was 1793.  All readings were within normal 
except for the percentage of the CD4 T-cell helper which was 
slightly lower than normal.  The examiner diagnosed acquired 
immunodeficiency syndrome, mild with recent medication which 
is causing most of his complaints without any evidence of any 
opportunistic infection.  Thus, the diagnosis remained as 
early AIDS syndrome.

A March 2005 VA outpatient treatment record reflects a CD4 of 
548.  In October 2005, the veteran sought treatment 
complaining of symptoms related to the medications.  He 
reported nausea and headaches after taking medications, which 
resolve after two hours.  He also reported fatigue.  He 
reported that he is more absentminded than usual.  He denied 
rash, weight loss, anorexia, fevers, or thrush.  His CD4 was 
506.  The examiner's assessment was that his HIV was well 
controlled on medication, although in light of the veteran's 
complaints regarding his medications, it was recommended that 
he take Truvada and Efavirenz.

The veteran underwent another VA examination in August 2006.  
He reported that he was treated with three antiviral drugs 
from May 2004 through January 2006, at which time he 
discontinued taking his medication, and denied taking any 
kind of medication.  He complained of achy joints, and denied 
any other complaints.  He denied a history of opportunistic 
infection or constitutional symptoms.  He denied any 
diarrhea.  He reported full time employment as a manger of a 
restaurant.  He is holding his weight, and denied weight 
loss.  He reported some depression and some mild memory loss.  
On physical examination, there was no evidence of monilia, 
any oral malignancy or neoplasm, and lymphadenopathy.  The 
examiner noted that in April his Serodia TP-PA was 
nonreactive.  His RPR quality was nonreactive.  His HIV RNA 
was less than 400.  His helper T-cells CD4 was 30 with a 
normal from 30 to 60.  Percentagewise, his actual count of 
the CD4 T helper cells CD4 was 817.  His suppressive T-cells 
CD8 was 1835 which was elevated.  His T-lymphocyte CD3 2521 
was slightly elevated.  His WBC was 8.6, and his RBC was 4 
million 335.  The examiner diagnosed HIV positive without any 
evidence of acquired immunodeficiency syndrome.

A November 2006 VA outpatient treatment record reflects that 
the veteran was on Sustiva and Convivir, but stopped therapy 
because he was having poor appetite and increased sleepiness.  
He reported stopping his HIV medication.  He reported feeling 
discriminated at his job.  He reported depression, increased 
irritation, decreased concentration and memory, pressured 
speech, night-sleep walking, decreased sleep, decreased 
appetite.  His CD4 was 581.  In February 2007, it was noted 
that he was on Sustiva and Convivir.  He reportedly was 
tolerating atz/r/truvada well.  He reported that his job was 
"better" and he was less irritable.  He reported occasional 
diarrhea and constipation.  He reported occasional chest pain 
about every other day.  His CD4 was 460.  In May 2007, he 
reported taking Sustiva and Convivir.  He reportedly was 
tolerating atz/r/truvada well.  He denied fevers, respiratory 
symptoms, or night sweats, but reported developing flushes 
after taking medications.  He continued to have occasional 
chest pain.  His CD4 was 567.  The examiner noted that his 
HIV was well suppressed.  A June 2007 reflects similar 
findings and he also denied diarrhea.  In August 2007, he had 
no complaints, and was eating better and denied chest pain.  
His CD4 was 660.  In November 2007, he had no complaints.  He 
reported occasional pain on both flanks/paraspinal area on 
lumbar region, intermittently, like soreness, not related to 
movement.  Such pain was not present at the time of the 
examination.  He reported some diarrhea over the past two 
weeks which had resolved.  His CD4 was 549.  

Based upon the evidence of record, the Board finds the 
veteran's service-connected HIV is presently manifested by 
development of definite medical symptoms, T4 cell readings 
above 200, and on approved medications, with evidence of 
depression and mild memory loss.  As detailed hereinabove, 
however, there is no evidence of recurrent constitutional 
symptoms and intermittent diarrhea, or T4 cell count of less 
than 200, or Hairy Cell Leukoplakia, or Oral Candidiasis.  
Although he did report occasional diarrhea in February 2007, 
and a bout of diarrhea for two weeks in November 2007, based 
on review of the entire record for the appeal record, such 
does not support a finding of intermittent diarrhea.  
Moreover, he does not experience recurrent constitutional 
symptoms.  Thus, he does not meet the criteria for an 
evaluation in excess of 10 percent.

The assignment of an extra-schedular rating was considered in 
this case under 38 C.F.R. § 3.321(b)(1); however, the record 
contains no objective evidence that the veteran's HIV-related 
illness has resulted in marked interference with earning 
capacity or employment beyond that interference contemplated 
by the assigned evaluation, or has necessitated frequent 
periods of hospitalization.  The veteran has reported 
employment as a waiter, and had recently begun to discuss 
opening an internet café.  Although the veteran has reported 
problems at work, and interest in possibly seeking different 
employment, there is no indication that his disability has 
resulted in marked interference with his employment.  He has 
not been hospitalized for HIV-related illness.  Accordingly, 
the Board finds that 38 C.F.R. § 3.321 is inapplicable.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


